DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 07 June 2019. Claims 1-80 were canceled without prejudice or disclaimer and new claims 81-100 submitted. Claims 81-100 are currently under examination. 

37 C.F.R. § 1.98
	The information disclosure statements filed 28 June 2019, 07 June 2021, and 20 August 2021, have been placed in the application file and the information referred to therein has been considered. 

37 C.F.R. § 1.84
The drawings filed 07 June 2019 have been reviewed and are acceptable.

Specification
	The specification is objected to because of the following informalities: Table 1 (p. 45) is illegible. Appropriate correction is required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and 

Claims 81-100 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 81 references a “functional derivative of a polynucleotide” which encodes a polypeptide set forth in one of amino acid sequences 1, 3, or 5. The structural characteristics of these polynucleotide derivatives are not readily manifest. What is the nature of the modification? Does the polynucleotide contain a terminal or internal modification? Perusal of the disclosure failed to provide a detailed definition for a polynucleotide derivative. Amendment of the claim language to simply recite a polynucleotide encoding a polypeptide with the recited sequence variability would be acceptable.
	Claim 86 references a polypeptide comprising “at least 90% identity” to SEQ ID NOs.: 37 or 39. This recitation is vague and indefinite because it fails to set forth the actual parameters of the comparison. What portion of the antigen needs to display the recited identity with SEQ ID NOs.: 37 or 39? What are the minimum (or maximum) number of amino acids that should be included in the comparison? Absent further clarification the skilled artisan cannot ascertain the metes and bounds of the claimed invention. Amendment of the claim language to reference a nucleic acid sequence encoding a polypeptide that displays at least 90% amino 
	Claim 94 references the recombinant non-human simian adenovirus from claim 93 wherein the Lyssavirus antigen is obtained “from a rabies virus”. However, claim 93 fails to mention the rabies virus or any rabies virus antigens. The only Lyssaviruses disclosed in the claim are Mokola virus, Duvenhage virus, European bat Lyssavirus, Europeat bat Lyssavirus 2, or Australian bat Lyssavirus. Appropriate correction is required.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 81-100 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983).  In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims lack adequate written description for the following limitations:
1)	Claim 81 references a recombinant non-human simian adenovirus wherein polynucleotides encode variant polypeptides of SEQ ID NOS.: 1, 3, and 5, wherein said variants are “at least 80% identical” over their entire length to said sequences.
2)	Claim 84 references a recombinant non-human simian adenovirus wherein polynucleotides encode variant polypeptides of SEQ ID NO.: 1, wherein said variants are “at least 89% identical” over their entire length to said sequence.

4)	Claim 92 references a recombinant non-human simian adenovirus comprising a polynucleotide wherein the polynucleotide contains various genomic regions of an adenovirus (e.g., E1A, E1B, E2b, L1, L2, L3, etc.), or a “fragment thereof” of each of these regions.
The fiber, penton, and hexon proteins comprise the following amino acid sequences:
MKRTKTSDESFNPVYPYDTESGPPSVPFLTPPFVSPDGFQESPPGVLSLNLAEPLVTSHGMLALKMGSGLSLDDAGNLTSQDITTASPPLKKTKTNLSLETSSPLTVSTSGALTVAAAAPLAVAGTSLTMQSEAPLTVQDAKLTLATKGPLTVSEGKLALQTSAPLTAADSSTLTVSATPPLSTSNGSLGIDMQAPIYTTNGKLGLNFGAPLHVVDSLNALTVVTGQGLTINGTALQTRVSGALNYDTSGNLELRAAGGMRVDANGQLILDVAYPFDAQNNLSLRLGQGPLFVNSAHNLDVNYNRGLYLFTSGNTKKLEVNIKTAKGLIYDDTAIA INAGDGLQFDSGSDTNPLKTKLGLGLDYDSSRAIIAKLGTGLSFDNTGAITVGNKNDDKLTLWTTPDPSPNCRIYSEKDAKFTLVLTKCGSQVLASVSVLSVKGSLAPISGTVTSAQIVLRFDENGVLLSNSSLDPQYWNYRKGDLTEGTAYTNAVGFMPNLTAYPKTQSQTAKSNIVSQVYLNGDKSKPMTLTITLNGTNETGDATVSTYSMSFSWNWNGSNYINETFQTNSFTFSYIAQE (SEQ ID NO.: 1 (578 aa) ChAd155 fiber);
MRRAAMYQEGPPPSYESVVGAAAAAPSSPFASQLLEPPYVPPRYLRPTGGRNSIRYSELAPLFDTTRVYLVDNKSADVASLNYQNDHSNFLTTVIQNNDYSPSEASTQTINLDDRSHWGGDLKTILHTNMPNVNEFMFTNKFKARVMVSRSHTKEDRVELKYEWVEFELPEGNYSETMTIDLMNNAIVEHYLKVGRQNGVLESDIGVKFDTRNFRLGLDPVTGLVMPGVYTNEAFHPDIILLPGCGVDFTYSRLSNLLGIRKRQPFQEGFRITYEDLEGGNIPALLDVEAYQDSLKENEAGQEDTAPAASAAAEQGEDAADTAAADGAEADPAMVVEAPEQEEDMNDSAVRGDTFVTRGEEKQAEAEAAAEEKQLAAAAAAAALAAAEAESEGTKPAKEPVIKPLTEDSKKRSYNLLKDSTNTAYRSWYLAYNYGDPSTGVRSWTLLCTPDVTCGSEQVYWSLPDMMQDPVTFRSTRQVSNFPVVGAELLPVHSKSFYNDQAVYSQLIRQFTSLTHVFNRFPENQILARPPAPTITTVSENVPALTDHGTLPLRNSIGGVQRVTVTDARRRTCPYVYKALGIVSPRVLSSRTF (SEQ ID NO.: 3 (593 aa) ChAd155 penton);
MATPSMMPQWSYMHISGQDASEYLSPGLVQFARATDSYFSLSNKFRNPTVAPTHDVTTDRSQRLTLRFIPVDREDTAYSYKARFTLAVGDNRVLDMASTYFDIRGVLDRGPTFKPYSGTAYNSLAPKG
MVPQALLFVPLLVFSLCFGKFPIYTIPDKLGPWSPIDIHHLSCPNNLVVEDEGCTNLSGFSYMELKVGYISAIKVNGFTCTGVVTEAETYTNFVGYVTTTFKRKHFRPTPDACRAAYNWKMAGDPRYEESLHNPYPDYHWLRTVKTTKESLVIISPSVADLDPYDKSLHSRVFPSGKCSGITVSSTYCSTNHDYTIWMPENPRLGTSCDIFTNSRGKRASKGSKTCGFVDERGLYKSLKGACKLKLCGVLGLRLMDGTWVAMQTSDETKWCPPDQLVNLHDFRSDEIEHLVVEELVKKREECLDALESIMTTKSVSFRRLSHLRKLVPGFGKAYTIFNKTLMEADAHYKSVRTWNEIIPSKGCLRVGGRCHPHVNGVFFNGIILGPDGHVLIPEMQSSLLQQHMELLESSVIPLMHPLADPSTVFKDGDEAEDFVEVHLPDVHKQVSGVDLGLPNWGKYVLLSAGALIALMLIIFLMTCCRRVNRPESTQRSLGGTGRKVSVTSQSGKVISSWESYKSGGETRL (SEQ ID NO.: 37 (524 aa) RV medoid GP); and,
MVPQALLFVPLLVFSLCFGKFPIYTIPDKLGPWSPIDIHHLSCPNNLVVEDEGCTNLSGFSYMELKVGYISAIKVNGFTCTGVVTEAETYTNFVGYVTTTFKRKHFRPTPDACRAAYNWKMAGDPRYEESLHNPYPDYHWLRTVKTTKESLVIISPSVADLDPYDKSLHSRVFPSGKCSGITVSSTYCSTNHDYTIWMPENPRLGTSCDIFTNSRGKRASKGSKTCGFVDERGLYKSLKGACKLKLCGVLGLRLMDGTWVAMQTSDETKWCPPDQLVNLHDFRSDEIEHLVVEELVKKREECLDALESIMTTKSVSFRRLSHLRKLVPGFGKAYTIFNKTLMEADAHYKSVRTWNEIIPSKGCLRVGGRCHPHVNGVFFNGIILGPDGHVLIPEMQSSLLQQHMELLESSVIPLMHPLADPSTVFKDGDEAEDFVEVHLPDVHKQVSGVDLGLPNWGKYVLLSAGALIALMLIIFLMTCCRRVNRPESTQRSLGGTGRKVSVTSQSGKVISSWESYKSGGETRL (SEQ ID NO.: 39 (524 aa) RV GP).
et al., 2005; Kupgan et al., 2014; Tian et al., 2018). Ugai et al. (2005) reported that single Ad5 fiber mutants produced unstable rAd virions. Kupgan et al. (2014) demonstrated that Ad5 fiber protein modifications produced unstable adnoviruses. Tian et al. (2018) further demonstrated that modifications to a neutralizing epitope in the hexon protein resulted in neutralization escape. However, the disclosure fails to provide any guidance pertaining to the molecular determinants modulating the functions of any given protein. This disclosure fails to teach or identify which polypeptide variants will have the requisite activities. Moreover, the disclosure only identifies a single adenovirus variant (ChAd155) from which the fiber, penton, and hexon proteins were derived. No other variants were described. Concerning the RV GP, only two representative sequences were provided. Once again, the disclosure failed to identify any representative species with the desired properties.
	Concerning item 12, the ChAd155 genome is approximately 37,830 nucleotides in length. The claims encompass genomic fragments obtained from various adenoviral regions including ElA_280R, ElA_243R, E1B_19K, E1B_55K, IX regions, E2BpTP, E2B_Polymerase, E2B_IVa2 regions, L1_13.6k protein, L1_52k, Li_IIIa protein, L2_penton protein, L2_pVII, L2_V, L2_pX protein, L3_pVI protein, L3_hexon protein, L3_protease, L4 _100k protein, the L4_33k protein, protein L4_VIII, E3 ORF1, E3 ORF2, E3 ORF3, E3 ORF4, E3 ORF5, E3 ORF6, E3 ORF7, E3 ORF8, E3 ORF9, L5_fiber, E4 ORF7, E4 
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicant’s lack sufficient support for the claim breadth currently sought.

Scope of Enablement
	Claim 100 is rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The claim is directed toward a method of inducing an immune response in a Lyssavirus-infected human subject comprising administering a recombinant non-human simian adenovirus encoding a Lyssavirus immunogen. The claim is not enabled for the utilization of replication-competent adenoviruses. The claim is enabled for the utilization of replication-incompetent/deficient adenovirus vectors.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988).  Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).  The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth encompasses a large genus of genotypically/phenotypically distinct recombinant non-human simian adenoviruses. The claims include ChAd155-based vectors, as well as, a large number of variants thereof.
2)	The disclosure fails to teach which replication-competent recombinant non-human simian adenoviruses are suitable for vaccine development.
3)	It has been well-documented that suitable adenovirus vaccine vectors should be replication-deficient to avoid safety concerns (Ewer et al., 2017; Vitelli et al., 2017). Replication-competent vectors carry a significant safety risk and are generally avoided.
4)	The disclosure only provides a single working embodiment wherein a replication-defective ChAd155 recombinant construct was generated. Briefly, the E1 and E4 regions were deleted (ΔE1/E4), the human Ad5E4orf6 inserted, and an hCMV-RG-WPRE expression cassette provided.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed invention is enabled for replication-defective/deficient non-human simian adenovirus vectors but not for replication-competent vectors.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the 
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-84, 86-90, and 92-100 are rejected under 35 U.S.C. § 103 as being unpatentable over Colloca et al. (U.S. Pat. No. 9,718,863 B2, issued 01 August 2017, claiming priority to Prov. Appl. No. 61/172,624, filed 24 April 2009; hereinafter referred to as “Colloca et al. (2017)”) in view of Ertl and Wilson (U.S. Pat. No. 5,698,202, issued 16 December 1997, filed 05 June 1995; hereinafter referred to as “Ertl and Wilson (1997)”). Claim 81 is directed toward a recombinant nonhuman simian adenovirus comprising (a) a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 1 or a functional derivative of a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 1 wherein the functional derivative encodes an amino acid sequence which is at .
Colloca et al. (2017) provides a recombinant non-human simian adenovirus encoding a heterologous antigen (e.g., HIV-1 Gag). In particular, this teaching clearly discloses a recombinant nonhuman simian adenovirus comprising (a) a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 1 or a functional derivative of a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 1 wherein the functional derivative encodes an amino acid sequence which is at least 80% identical over its entire length to the amino acid sequence of SEQ ID NO: 1; (b) a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 3 or a functional derivative of a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 3 wherein the functional derivative encodes an amino acid sequence which is at least 80% identical over its entire length to the amino acid sequence of SEQ ID NO: 3; and (c) a polynucleotide 
	Ertl and Wilson (1997) disclose the preparation of recombinant replication-defective Ad5 vectors encoding a lyssavirus antigen (e.g., Rabies virus G protein) (see Fig. 1, cols. 8-10, and claims). The disclosed amino acid sequence displays greater than 95% identity with the claimed sequences set forth in claim 86. These constructs encoded a viral glycoprotein from the Evelyn Rockitniki Abelseth rabies strain comprising at least 20 amino acids (see claims).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the et al. (2017), with the RV glycoprotein of Ertl and Wilson (1997), to facilitate the generation of robust immune responses against the RV. One of ordinary skill in the art would have been motivated to utilize the recombinant vector of Colloca et al. (2017), since this construct is safe and capable of generating robust immune responses against the heterologous antigen of choice in primates.

Claims 85 and 91 are rejected under 35 U.S.C. § 103 as being unpatentable over Colloca et al. (U.S. Pat. No. 9,718,863 B2, issued 01 August 2017, claiming priority to Prov. Appl. No. 61/172,624, filed 24 April 2009; hereinafter referred to as “Colloca et al. (2017)”) in view of Ertl and Wilson (U.S. Pat. No. 5,698,202, issued 16 December 1997, filed 05 June 1995; hereinafter referred to as “Ertl and Wilson (1997)”), as applied supra to claim 81, and further in view of Ammendola et al. (U.S. Pub. No. 2020/0140886 A1, published 07 May 2020, and claiming priority to GB1514772.1, filed 19 August, 2015; hereinafter referred to as “Ammendola et al. (2020)”). Claim 85 is directed toward a recombinant nonhuman simian adenovirus comprising a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 1, a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 3, a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 5 and a polynucleotide which encodes a Lyssavirus related antigen. Ammendola et al. (2020)  provide the complete nucleotide and amino acid sequence of a novel non-human simian adenovirus designated ChAd155. Sequences 100% identical to claimed SEQ ID NOS.: 1, 3, and 5 were disclosed (see claims and pages 47-49 of the specification. Claim 91 further requires the insertion of an Ad5E4orf6 region. Ammendola et al. prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ChAd155 fiber, penton, and hexon sequences provided by Ammendola et al. (2020), as well as an Ad5E4orf6 insertion, to express a rabies virus glycoprotein. One of ordinary skill in the art would have been motivated to utilize the ChAd155 virus because it is safe and highly immunogenic.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.
Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                       29 January 2022